DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 07/28/2022.  Claim(s) 1, 3-4, and 6-20 are presently pending.  Claim(s) 1, 4, 6-8, 12-15, and 18  is/are amended.  Claim(s) 2 and 5 is/have been cancelled (see Examiner’s Amendment). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard E. Moy on 08/10/2022.
The application has been amended as follows: 
Claim 5:  (Cancelled)

Election/Restrictions
Claims 1, 3-4, and 6-20 are allowable. The restriction requirement requiring an election of species, as set forth in the Office action mailed on 12/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Species A-F is withdrawn.  Claims 3, and 9-10, each directed to a non-elected Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 5, directed to Species B remains withdrawn from consideration because claim 5 does not require all the limitations of an allowable claim, rather being incompatible with claim 1 by requiring that the actuator be a linear actuator rather than a rotary actuator, as is now required in amended claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 5 directed to Species B, non-elected without traverse.  Accordingly, claim 5 been cancelled (see above Examiner’s Amendment).

Response to Amendment
The rejection of claims 1 and 6-7 under 35 U.S.C. 103 as being unpatentable over Schank (U.S. Pat. Pub. No. 2017/0144746 A1) in view of Qattan (U.S. Pat. Pub. No. 2011/0278778 A1) is withdrawn in light of the submitted amendment to the claims.

Allowable Subject Matter
Claim(s) 1, 3-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the limitation “the actuator arm and activation linkage are adapted to provide passive, overcenter locking in the pitch-lock position” in lines 12-13, in conjunction with the remaining claim language of claim 1, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schank as modified by Qattan exhibits the subject matter of claim 1 prior to line 10, Schank fails to teach or suggest a rotary actuator having an actuator arm and an activation linkage that is coupled to the pitch lock, in addition to the above cited limitation.  Further, as discussed below in re claim 11, the actuator of Schank is not configured to provide passive, overcenter locking in the pitch-lock position.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (pitch/fold locking mechanisms for rotorcraft) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  Other relevant art includes Schellhase (US Pat No. 5,031,858), Mosinskis (US Pat. No. 3,247, 907), Barrett (US Pat. No. 3,187,818), Stamps (US Pat. No. 5,868,351), and Cavanaugh (US Pat. No. 4,738,592), all of which teach blade lock configurations which include rotary actuators having an actuator arm and an activation linkage that is coupled (at least indirectly) to the pitch lock, however none of these references teach, suggest, or exhibit that the actuator arm and activation linkage are adapted to provide passive, overcenter locking in the pitch-lock position.  To the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 11, the limitation “in the pitch-lock position a blade lock actuator provides passive, overcenter locking to the pitch lock” in lines 7-8, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schank does disclose a method for enabling and disabling a folding degree of freedom and a pitching degree of freedom of a rotor blade (112) of a tiltrotor aircraft (10), the method comprising: rotating a blade lock assembly comprising an adjustable link (192) pivotally connecting a pitch lock (174) to a fold lock (172) from a pitch-lock position to a fold-lock position (see Fig. 3A-3C and [0027-0034]), wherein in the fold-lock position the adjustable link provides passive, overcenter locking to the fold lock (see in re claim 1 above), and rotating the blade lock assembly from the fold-lock position to the pitch-lock position (see Fig. 3A-3C and [0027-0034]), and wherein Schank also discloses a blade lock actuator (194), Schank fails to teach or suggest that the blade lock actuator provides passive, overcenter locking to the pitch lock according to the context of the present claim 11.  In fact, in the configuration of Schank, the blade lock actuator directly drives the rotation of the pitch lock along the pitch lock pivot axis (186), therefore no overcenter locking of the pitch lock by the actuator is possible in this configuration.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (pitch/fold locking mechanisms for rotorcraft) discloses all of the limitations of claim 11, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 11 to be obvious.  Other relevant art includes Schellhase (US Pat No. 5,031,858), which teaches a blade lock configuration (50) which includes a rotary actuator (71) and a linkage (120) coupled directly to the fold lock (114) and indirectly to the pitch lock (52) (see Fig. 8) and which provides passive, over-center locking in fold lock position (see Fig. 8 and Col. 5, ln 8-17), but fails to teach or suggest that the blade lock actuator provides passive, overcenter locking to the pitch lock.  None of these references, however, disclose all of the limitations of claim 11, and to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745